Per Curiam.
Defendant, Michael Raymond Shekoski, was tried in Macomb County Circuit Court before a jury on a charge of breaking and entering *548with intent to commit a larceny (MCLA § 750.110 [Stat Ann 1968 Cum Supp § 28.305]) and convicted. The trial judge refused to instruct the jury relating to the lesser included offense of breaking and entering without permission, CL 1948, § 750.115 (Stat Ann 1962 Rev § 28.310). On appeal, defendant contends this was reversible error.
A reading of the record reveals there was no error. Under the circumstances, the court was not required to instruct on the question of breaking and entering without permission, as there was no evidence to- support conviction of such an offense.
.Affirmed.
Fitzgerald, P. J., and R. B. Burns and Bronson, JJ., concurred.